DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.

Status
This Office Action is in response to the communication filed on 10 May 2022. Claims 4, 10-11, and 20 have been cancelled, claims 1-3, 6, 12-15, and 18-19 have been amended, and new claims 21-22 have been added. Therefore, claims 1-3, 5-9, 12-19, and 21-22 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes, in a manner, the rejection(s) under 35 USC § 112 (the issues become a breadth issue due to the amendment, and not an indefiniteness issue); therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that the Preamble to Applicant's claims do not appear to provide structural limitations to the claims (except at claim 19 reciting a non-transitory processor-readable storage medium) but rather appear to merely indicate purpose or intended use; therefore, the preambles (except as to claim 19) may be granted little if any patentable weight (see MPEP § 2111.02).

Claim Interpretation
The Examiner notes that the term “Artificial Intelligence (AI)” is used at least at the preambles of claims 1-3, 5-9, 12-13, and 21-22; however, only a “model” is used. Therefore, the term “Artificial Intelligence (AI)” is interpreted (in keeping with the Examiner’s Note above) as encompassing any form or type of model. 
Further, the term “invoice” is used, and that the light of the specification is that “The payments processing system 100 receives an invoice 118 including details regarding a user's purchases … [where t]he user 150 may be purchasing the one or more products either from a brick-and-mortar store or from an online merchant” (Applicant ¶ 0027). Therefore, the light of the specification indicates that an “invoice” includes, for example, requests for payment by/via a merchant – such as credit/debit card, online banking, or mobile platform/application submissions.
Further, a “mix and match model” is not defined other than the description that “The mix and match model generates different types of pairings or combinations of the products in the invoice and the different valid payment modes from the user profile” (at Applicant ¶ 0022). In other words, then, the mix and match model claimed merely considers the possible payment modes and combinations (as people generally do themselves).
Further, independent method claim 14 recites enabling selection of the savings based offer and the behavior based offer, causing display of an auto-pay election option, and enabling auto-pay contingent on the user selection of the auto-pay option. The Examiner notes that per Ex parte Schulhauser (see MPEP § 2111.04(II)), only the displays are required – the enabling of auto-pay, since part of a method claim, is contingent and not required.
Further still, independent claims 1, 14, and 19 each recite  “identify the savings based best offer … wherein the savings based best offer includes a combination of partial payments by at least two payment modes of the plurality of payment modes for payment of the at least one product … by: causing generation of an output by a mix and match model wherein the output of the mix and match model includes combinations of each of the one or more products with each of the plurality of payment modes weighted by the considerations”. The claim phrasing used, despite the amount of verbiage, merely appears to indicate that the savings based model outputs a best offer.
As indicated above, apparently the savings based model is the mix and match model, as indicated above (that considers payment modes or combinations thereof for the product(s)); however, then, the claiming of what that best offer is required to be (i.e., “a combination of partial payments”) is merely claiming the expected results – that partial payments, also commonly called a split payment, is/are the “best offer” (instead of a single payment mode for one product, or for all products). MPEP 2111.04 indicates that a “clause … [may] not [be] given weight when it simply expresses the intended result of a process step positively recited clause” citing to Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), as quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). For Applicant’s benefit, the Examiner notes that the office training slides pertaining to claim interpretation on this issue provide further information – they are available at https://view.officeapps.live.com/op/view.aspx?src=https%3A%2F%2Fwww.uspto.gov%2Fsites%2Fdefault%2Ffiles%2Fdocuments%2Ffnctnllnggcmptr.pptx&wdOrigin=BROWSELINK, particularly, see slides 17-19. If the instant claims are interpreted as requiring the model, then the model is recited with some detail to achieve the result (i.e., it is a mix and match model) and the only limitation on the model is that it be capable of obtaining the result, but not that the particular result itself is required. (see slide 17). Nothing beyond the output of the mix and match model as the savings oriented model (considering payment modes or combinations thereof for the product(s)) is required by this element.
Still further, claim 3 depends from claim 1 and recites “wherein the user behavior based best offer is the same as the savings based best offer and the processor is to further: trigger automatic payment for the user’s purchase using the at least two payment modes set out in one of the user behavior based best offer and the savings based best offer”. Parent claim 1 recites “wherein the user behavior based best offer is selected from the offers for consideration based on historical data from a user profile of the user that includes a plurality of payment modes and the offers for consideration” and “identify the user behavior based best offer from the offers of considerations for the at least one product of the one or more products, wherein the user behavior based best offer is determined by the user behavior model based on the historical data from the user profile and the offer data”. The Examiner notes that the behavior model considers a user profile that includes a plurality of payment modes, but is not recited as being required to output “at least two payment modes” as claim 3 indicates. 
Nevertheless, that the output of both the behavior and savings based model “is the same” is, as indicated immediately above, strictly the expected result and granted little if any patentable weight. Further, claim 1 already requires “automatically trigger[ing] payments … based at least on the user selection of one of the user behavior based best offer and the savings based best offer”. Therefore, there literally is no limitation to find at claim 3. This also now appears to be a breadth issue since the scope of claim 3 is the same as that of claim 1 – there is no further limitation.
Even still further, claim 22 (depending from claim 21, which depends from claim 1) recites “wherein to automatically trigger the payments for the user's purchase the processor is to further: automatically trigger payments for the user's purchase using the selected APIs corresponding to the plurality of payment modes further based at least on an enablement of the UI element for the auto-pay option.” However, parent claim 1 already requires “that an auto-pay option is enabled” and “automatically trigger payments by selecting … APIs … based at least on the user selection of one of the [offers] and the enablement of the auto-pay option”. There is no apparent limitation to find at claim 22 – the recitations all appear required at parent claim 1. Therefore, although claim 22 may not be indefinite (it appears to clearly merely require what is already required at parent claim 1), it does not offer further limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 12-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-3, 5-9, 12-13, and 21-22), method (claims 14-18), and non-transitory processor-readable medium (claim 19), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an Artificial Intelligence (AI) based payments processing system, comprising: at least one processor; a non-transitory processor-readable medium storing machine-readable instructions that cause the processor to: generate at least one training dataset from raw data for training a savings oriented model and a user behavior model, wherein the at least one training dataset includes purchase transaction data further including at least consumers' purchases. corresponding payment modes used for the consumers' purchases and historical data of prior consumer selections of offers available for the consumers purchases; train a savings oriented model on the at least one training dataset, the savings oriented model identifies a savings based best offer from offers of considerations for at least one product of one or more products wherein the savings based best offer provides a maximum monetary value based on the offers for consideration; train a user behavior model on the at least one training dataset for identifying a user behavior based best offer from the offers of considerations for the at least one product, wherein the user behavior based best offer is selected from the offers for consideration based on historical data from a user profile of the user that includes a plurality of payment modes and the offers for consideration; extract metadata from an invoice including details of a purchase made by the user, wherein the metadata extracted from the invoice includes at least a listing of one or more products purchased by the user and corresponding prices of the one or more products; retrieve user data pertaining to the plurality of payment modes associated with the user profile; access offer data including the offers of considerations for the one or more products corresponding to the plurality of payment modes, the considerations to be received by the user in response to paying for at least one product of the one or more products with a corresponding payment mode of the plurality of payment modes; identify the savings based best offer from the offer data for the at least one product of the one or more products wherein the savings based best offer includes a combination of partial payments by at least two payment modes of the plurality of payment modes for payment of the at least one product, and the savings based best offer is identified by the savings oriented model by: causing generation of an output by a mix and match model wherein the output of the mix and match model includes combinations of each of the one or more products with each of the plurality of payment modes weighted by the considerations, and processing the output of the mix and match model by a dynamic decision tree structure model based on the offer data; identify the user behavior based best offer from the offers of considerations for the at least one product of the one or more products, wherein the user behavior based best offer is determined by the user behavior model based on historical data from the user profile and the offer data; enable presentation of the user behavior based best offer and the savings based best offer for selection to the user via a user device; determine that an auto-pay option is enabled in the user profile; and automatically trigger payments for the user's purchase by selecting Application Programming Interfaces (APIs) corresponding to the plurality of payment modes based at least on the user selection of one of the user behavior based best offer and the savings based best offer and the enablement of the auto-pay option.
Independent claims 14 and 19 are parallel to claim 1, claim 14 being directed to a method with the same (or similar) activities and claim 19 being directed to a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to perform the same or similar activities. Therefore, claims 14 and 19 are directed to the same idea.
The dependent claims (claims 2-3, 5-9, 12-13, 15-18, and 21-22) appear encompassed by the abstract idea since only indicating determining if the best offers are the same (claim 2), authorizing the use of frictionless (auto pay) payment (claim 3), accessing offer data by retrieving web pages, receiving third party offer data in a plurality of formats, scraping the data, and converting the data to text (claim 5), converting web page considerations, products, merchants and payment modes by NLP and/or NER, and storing the information (claim 6), using KNN methodology (claims 7 and 16), the mix and match model employing data wrangling techniques (claims 8 and 17), identifying the savings based best offer by outputting valid payment modes corresponding to each product, each payment mode to pay entirely for the corresponding product (claim 9), using partial payment of one mode and carry forward the remainder, and increase weight of the mode based on the carry forward, obtain paths for each product and calculate a cumulative score based on the weight (claim 12), executing dimensionality reduction on training data for the user behavior model and train the models (claim 13), weighing payment modes proportional to number of times the mode is selected by the user (claim 15), weighing the user behavior model higher than the savings model (claim 18), causing display of a UI (displaying the invoice, an auto-pay element, and payment history) (claim 21), and/or triggering auto-pay based on auto-pay being enabled (claim 22) Therefore, the dependent claims are merely limiting the application of the abstract idea and are therefore encompassed by the abstract idea. 
The underlined elements of the claims indicating the elements that may be considered additional to the abstract idea; however, where “a dynamic decision tree structure model” may indicate (based on it being dynamic) the requirement of using a computer, this is also just a form of what people have long done – see Decision Tree, from Wikipedia, dated 31 May 2019 and downloaded 18 August 2021 from https://en.wikipedia.org/w/index.php?title=Decision_tree&oldid=899689912, indicating that “Traditionally, decision trees have been created manually” with an image of a manual tree (at p. 1), and “Traditionally, decision trees have been created manually — as the aside example shows — although increasingly, specialized software is employed” (at p. 2). The Examiner is also including copies of the same Wikipedia page from 7 April 2009, indicating that at least over a decade prior to the above page date, the indication of traditional manual creation was recognized (see pp. 1-2) and from 14 January 2012, indicating that at least by 2012, the indication appeared indicating decision tree use is increasingly via software, i.e., computers (see p. 2). 
The claim elements may be summarized as the idea of enabling payments for a user purchase by selecting a payment mode and/or presenting payment modes for user selection; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. fundamental economic principles or practices such as hedging, insurance, mitigating risk; commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the preamble of claim 1 indicating use of an Artificial Intelligence (AI) based … system, the system comprising: at least one processor; a non-transitory processor-readable medium storing machine-readable instructions that cause the processor to implement the idea, enable presentation … via a user device; cause a display of a user interface (UI); and payments by selecting Application Programming Interfaces (APIs) (at claim 1), and additionally, the indication of claim 19 being directed to a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to perform the activities, and perhaps the use of a dynamic decision tree structure model. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
Although “Artificial Intelligence” is claimed, the actual claim limitations only indicate the use of modeling (i.e., e.g., the modeling, decision tree, and/or any artificial intelligence that is used is, or may be, pre-existent to the claims and any invention therein), which would appear to be implementation by a computer, i.e., merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The use of the claimed system indicates merely using a generic computer (see, e.g., Applicant ¶¶ 0063-0064, as submitted) to apply the idea, which is found to be merely adding “apply it” or an equivalent as explained above.
Although the use of a decision tree could be considered part of the abstract idea since it would apparently be traditionally performed manually, to any extent the indication of a dynamic decision tree would indicate or require a computer for implementation, this also is therefore considered to be merely adding “apply it” or an equivalent as explained above.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are, as indicated above, merely adding “apply it” or an equivalent.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. And the Examiner notes that Applicant ¶¶ 0063-0064 indicates the implementation to be by a generic computer.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As indicated above, the dependent claims only limit the application of the idea, and not add significantly more than the idea; therefore, they are considered encompassed by the abstract idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-3, 5-9, 12-19, and 21-22 are indicated to be allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:

The current instant claims recite a computer system (with processor and storage medium) for extracting product list metadata from an invoice, retrieving a user profile data pertaining to a plurality of payment modes, accessing offer data corresponding to the plurality of payment modes, identifying a savings best offer that includes partial payments from at least two payment modes, causing output of a model that includes combinations of products and payment modes, processing that output with a dynamic decision tree model, determining if the user profile has historic selection data, and if it does, identify a user behavior best offer, enable presentation of the behavior and savings based best offer and cause display via a user interface to enable selection of auto-pay, and automatically trigger automatic payment based on user selection of one of the behavior or savings best offer.
The closest prior art of record, Rampell et al. (U.S. Patent Application Publication No. 2009/0292599; hereinafter Rampell) in view of Anderson et al. (U.S. Patent Application Publication No. 2017/0278085, hereinafter Anderson) discloses the computer processor and medium to extract metadata retrieve user profile data and payment modes, access offer data, identify a savings best offer, determine if historic behavior data is at the profile, and identify a behavior best offer (Rampell, as indicated at the Non-Final Office Action dated 27 August 2021), as well as using a dynamic decision tree (Anderson, as indicated at the Non-Final Office Action dated 27 August 2021). Furthermore, where Rampell indicates multiple payment modes may be used (Rampell at 0114, 0346, 0349-0350, 0388-0389, “blended” transactions), this does not explicitly disclose the best offer among them; however, Kothari et al. (U.S. Patent Application Publication No. 2011/0218884, hereinafter Kothari) teaches “a computerized comparison shopping engine that presents to users the best offers in terms of lower price, lower cost, and higher value and enables users to compare offers that may be in one of multiple, distinct payment currencies” where the currencies may include “combinations of cash or credit card payments, redemption of reward program miles, points, credits, or other units, transfer of reward program units, upgrades, and the like” (Kothari at 0007). However, these references do not appear to indicate the activation of auto-pay. But Feaver et al. (U.S. Patent Application Publication No. 2003/0115129, hereinafter Feaver) does teach this aspect (Feaver, as indicated at the Non-Final Office Action dated 27 August 2021 – see the rejection for claims 2-4). However, it does not appear reasonable to combine the various references together into a single combination to arrive at the claimed limitations. Therefore, the Examiner indicates the claims as allowable over the prior art.
Haupt et al. (U.S. Patent Application Publication No. 2013/0304563, hereinafter Haupt) further discloses “The present invention contemplates a variety of techniques including a computer implemented method. The method comprises receiving a plurality of offers from a plurality of entities, combining offers from the plurality of offers into an offer stack, wherein all offers of the offer stack can be applied jointly to a transaction and presenting the offer stack to a customer. Some of the entities can have one or more membership programs, and offers can be presented in one or more membership programs” (Haupt at Abstract).

Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.

Applicant first argues the § 112 rejections (Remarks at 17-18); however, these rejections have been withdrawn since the amendment appears to indicate them as breadth issues rather than indefiniteness, as explained above. Therefore, the arguments are considered moot and not persuasive.

Applicant then argues the § 101 rejections (Id. at 18-38), first alleging that the Step 2A, Prong 1 analysis is somehow improper (Id. at 20-26, and specifically, initially at 20-21). Applicant alleges that since the Examiner separates out the AI, processor, processor-readable medium, user device, display of a user interface (UI), and dynamic decision tree, “the Examiner's analysis is erroneous and fails to follow the guidelines set forth by the USPTO” and “claims 1, 14 and 19 recite meaningful limitations that employ the aforementioned elements in a practical application that signifies a technological improvement to the field of online transactions”. However, the analysis is proper – Applicant has merely pointed to the identified additional elements that are analyzed at Step 2A, Prong 2, and is ignoring that the Examiner has indicated the other remaining elements as those elements that reflect the abstract idea. MPEP § 2106.04(II)(A) indicates that “In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim” and “In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception” (at MPEP §§ 2106.04(II)(A)(1) and (2)).
Applicant then argues that “Independent claims 1, 12 [sic] and 19 do not recite commercial interactions. including business relations” (Remarks at 21), alleging that “none of independent claims 1, 14 or 19 recites any features related to using advertising as an exchange, or structuring of a sales force. Instead, Applicant's independent claims recite a specific technical process triggering automatic payments using at least two payment modes to pay for a single purchase transactions via online transactions based on user selection of an auto-pay option” (Id. at 22). However, Ultramercial and Ferguson (as Applicant’s references indicate – at Id.) are but two of a plethora of examples of certain methods of organizing human activity – that grouping is not in any manner limited to those particular cases. The rejection indicates “certain methods of organizing human activity (e.g. fundamental economic principles or practices such as hedging, insurance, mitigating risk; commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter” – which includes assessing which payment methods to use to perform a transaction. Applicant’s argument that “Applicant's independent claims recite … triggering automatic payments using at least two payment modes to pay for a single purchase transactions via online transactions based on user selection of an auto-pay option” (Id.) may be regarded as an admission that the claims are directed to, among other possibilities, fundamental economic principles. Regarding the allegation that this is “a specific technical process”, the Examiner notes that there appears to be no change to technology or computers being used; therefore, this is not a technical process, but rather the claims merely reflect using a general purpose, or generic, computer to perform operations that are the same as, or emulate, what people have generally done – choose one or more payment options from among those available for a purchase. Applicant merely then repeats claim 1 (Id. at 22-24) and makes the conclusory allegation that “Therefore … independent claims 1, 14 and 19 do not recite an abstract idea that can be characterized as a commercial interaction or business relation”.
Applicant then argues that “Independent claims 1, 12 [sic] and 19 do not recite behaviors or business relations” (Id. at 24), alleging that “independent claim 1 does not recite any social activities, teaching or following rules and instructions, such as rules of a game or instructions of how to hedge risks” (Id.), repeating some/most of claim 1 (Id. at 24-25), and asserting that “none of these are social activities or teaching”. Similar to above, the grouping of “certain methods of organizing human activity” is not limited to just the few examples that Applicant has selected. The claimed indication(s) of identifying a “best offer from offers of consideration … based on a maximum monetary value”, “accessing offer data including the offers of considerations”, the “identifying savings based best offer … by a mix and match model” based on the considerations, “enable[ing] presentation of the … best offer[s]”, and “triggering payments” are all reflective of presenting offers (e.g., advertising, marketing, sales information), making payments (e.g., a fundamental economic principle and/or practice), between entities and/or persons (e.g., business relations).
Applicant then argues Step 2A, Prong 2 (Remarks at 26-30), initially reciting parts of examination guidance (Id. at 26-27, but citing to the PEG and October update, rather than to the MPEP that is now controlling), then almost all of claim 1 again (Id. at 27-28), summarizing that “As such, independent claim 1 recites an Artificial Intelligence (Al) based payments processing system that generates a training dataset and trains a savings oriented model and a user behavior model to identify corresponding user behavior based best offer and savings based best offer from offers data” (Id. at 28, but not presenting an argument), then alleging that “additional features recited above in independent claim 1, such as ‘identify the savings based best offer...by causing generation of an output by a mix and match model...and processing the output of the mix and match model by a dynamic decision tree structure model,’ provide an improvement in the field of online payment systems” (Id.). However, identifying a best offer to use to purchase a product is what people have generally done – it is part of the abstract idea presented by the claims, and not an additional element for consideration at Step 2A, Prong 2.
Applicant then asserts “the features recited in independent claim 1, including [the again repeated recitation of most or all of claim1] show that the claim recites meaningful limitations of the invention, beyond generally linking the use of an abstract idea to a particular technological environment. For example, the claim recites not only the results that are achieved but also the technical steps of how such results are achieved” (Id. at 29-30). However, the claims do not recite “technical step of how such results are achieved beyond the merely use of generic computer operations to emulate or perform the activities that people generally have performed – i.e., the application of the abstract idea itself.
Applicant then argues Step 2B (Id. at 30-38), alleging first that “In the Interview Summary dated May 6, 2022 (hereinafter referred to as ‘the Interview Summary’), the Examiner contends that, there is no indication that the claims relate to ‘mobile’ or ‘online’ payments. This is clearly erroneous as references to mobile and online payments are clearly included in Applicant's specification at paragraphs [0001] and [0022]” (Id. at 31). However, first, this is not part of the rejection and therefore fairly irrelevant to the subject matter eligibility rejection. Second, MPEP § 2111.01(II) indicates that “IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION” and "’Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim’ … Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”
Applicant then argues that “As discussed above, the additional elements recited in the independent claim I are implemented in conjunction with a particular machine that is integral to the claim” (Remarks at 32). However, first, there does not appear to be any discussion of a particular machine “discussed above”, and second, there is no “particular machine” indicated by the claims – claim 1 indicates a medium with instructions and a processor implementing the instructions to perform the activities, and that a user device may be used for selection, but there is no indication of any “particular machine”. The claims, as indicated at the rejection, merely indicate applying the idea via a generic computer.
Applicant then again repeats most or all of claim 1 (Id. at 32-33) and alleges that the elements indicated “clearly impose meaningful limits on the judicial exception” (Id. at 33). The Examiner notes that the alleged conclusion (i.e., “meaningful limits”) is not commensurate with the argument indicated (i.e., “a particular machine”); however, the indicated elements generally pertain to the abstract idea itself and NOT to the identified additional elements that would be available for analysis at Step 2B.
Applicant then argues that “During the telephonic interview, the Examiner dismissed the newly added limitations of generating a training dataset, training a savings based model and a user behavior model, etc., as being well-understood, and conventional in the art” (Id. at 33). However, there is no written record of this argument or discussion, therefore, Applicant is arguing (if there was discussion) the oral arguments no one else would be privy to, in contravention of Rule 2, i.e., 37 CFR § 1.2, as indicating “The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.”
Applicant then argues, again, that “The Examiner's allowance of these claims over the cited art is evidence that in combination with other cited elements of the claims, these Al models represent novel subject matter” (Id. at 33). However, novelty and eligibility are separate analyses. For example, MPEP § 2106.04 indicates that “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions”. Further, MPEP § 2106.05(d)(I)(1) indicates that “The question of whether a particular claimed invention is novel or obvious is ‘fully apart’ from the question of whether it is eligible. Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981).”
Applicant then argues Example 39, a “Method for Training a Neural Network for Facial Detection” as analogous. However, the description of this indicates that “In facial detection, a neural network classifies images as either containing a human face or not, based upon the model being previously trained on a set of facial and non-facial images. However, these prior methods suffer from the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image.” (at p. 8 of Examples 37-42). The instant claims ONLY include a model and a use of a decision tree, there is no indication at the claims of any neural network or a requirement to use machine learning. The indication at Example 39 is that there were problems with previous neural network modeling, and the specifics of the claim (e.g., apparently, “including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images” at the claims) was a specific technique used to improve on the previous neural network modeling. However, Applicant’s claims are to ANY form of modeling – the model must merely be trained using identified training data (i.e., the “at least one training dataset”). If Applicant wants consideration of something beyond merely modeling, Applicant’s claims need to include those limitations. Modeling on its own – even or especially when just selecting a training data set – would appear to merely be what people have done for decades. Well over 4 decades ago (while in school, and before computer implementation) the Examiner was considering, and performing calculations on, models such as R-squared linear regression models. That type of modeling is encompassed by the instant claims. The Examiner has even looked repeatedly at Applicant’s specification and the light of Applicant’s specification does not indicate any particular training (beyond selecting a dataset), or any particular type of model beyond using K-nearest neighbor or machine learning in general (see Applicant ¶ 0038 as published, ¶ 0039 as submitted). However, there is no indication of this addressing or solving any problems with the modeling, the description merely appears to instruct to use known techniques to implement the abstract idea via computer instead of indicating that people do it themselves. Therefore, Example 39 does not appear analogous to the instant claims.
Applicant then argues that “Additional elements recited in the claims provide significantly more than an abstract idea because the additional elements are unconventional in combination” (Remarks at 36). Applicant then again recites most of all of claim 1 (Id. at 36-37) and alleges that “As evidenced by the Examiner's Reasons for Allowance, the combination of features recited above in independent claims 1, 14 and 19 is not taught or suggested by the prior art. As such, the combination of features recited in independent claims 1, 14 and 19 constitutes a non-conventional and non- generic arrangement of the additional elements recited in the claims” (Id. at 37). However, as indicated above, MPEP § 2106.04 indicates that “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions”. Further, MPEP § 2106.05(d)(I)(1) indicates that “The question of whether a particular claimed invention is novel or obvious is ‘fully apart’ from the question of whether it is eligible. Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981).”

Applicant then relies on the above arguments with respect to new claims 21-22. Therefore, based on the above, Applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kothari et al. (U.S. Patent No. 8,527,336, hereinafter Kothari), the Patent issued for the Publication listed above, discusses a “computerized system and method that enables identifying the best payment currency for a product or service. Payment currencies include cash, reward programs and the unit or currency in which reward programs are denominated, and combinations thereof. A single product search request initiates searches of multiple payment currencies. Availability, discounts, prices, comparable costs, net values and relative values are determined and/or calculated per each payment currency. Comparable cost, relative value, or other criteria, may be used to determine the best payment method, that is, the lowest cost in a common currency, such as cash. Determination of the best payment currency is accomplished in "real-time" and has an advantage of leveraging quantitative and qualitative analysis in its determination.” (Kothari at Abstract, see also column 2, lines 7-26, both indicating combinations of types of currency, and as such a mix and match model that may, or does, include a plurality of payment modes being used).
Caldwell (U.S. Patent Application Publication No. 2021/0241256) provides extensive indication of machine learning, including decision tree learning, being used (see Caldwell at, e.g., 0085-0094) in making offers, where “the available offers may be posted or otherwise made available by a third-party system of an advertiser, promoter, or the like (e.g., a provider of an offer). If there are multiple offers available to a user, the prompt module 324 may select the best offer for the user. The best offer may be the offer that provides the greatest benefit to the user in terms of a discount, monthly payment, interest rate, or the like, in terms of the user's financial goals, as described below, or the like. In a further embodiment, the prompt module 324 may present a plurality of the multiple offers available to the user so that the user may choose to accept one or more of the available offers” (Caldwell at 0202).
Akella et al. (U.S. Patent No. 8,615,467, hereinafter Akella) discusses a “method, system and computer program product for enabling completion of purchase transactions by retrieving purchase card information from an electronic database of consumer cards and applying the appropriate card to the transaction” (Akella at Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622